Citation Nr: 0218081	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  97-25 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel

INTRODUCTION

The veteran served on active duty from September 1946 to 
February 1948.  The veteran died in February 1995; the 
appellant is his widow.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
action of the RO.  The appellant was sent notice of this 
decision later that same month.  A notice of disagreement 
was received in April 1997 and a statement of the case was 
issued in June 1997.  A substantive appeal was received in 
July 1997.  This case was before the Board in February and 
December 2001 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  All relevant notification and development action 
needed to render a fair decision on the issue on appeal 
has been accomplished.

2.  The veteran died in February 1995.  The death 
certificate lists the cause of death as cerebrovascular 
accident, right cerebral infarct, due to or as a 
consequence of arteriosclerotic heart disease.  A previous 
left lung carcinoma was noted as another significant 
condition contributing to death but not resulting in the 
underlying cause of death. 

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.  There was no 
claim for service connection pending before VA at the time 
of his death.

4.  The veteran's service did not include a "radiation 
risk activity," as that term is defined by regulation, and 
there is no competent, persuasive evidence establishing 
that the veteran had exposure to ionizing radiation during 
service.  


CONCLUSION OF LAW

A disability of service origin, claimed as due to 
radiation exposure, did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1112, 1310, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.311, 3.312 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law during the pendency 
of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim of service connection for the cause 
of the veteran's death at this time, as all notification 
and development action needed to render a fair decision on 
the claim on appeal has been accomplished.

Through the October 1996 rating decision, the June 1997 
statement of the case, numerous supplemental statements of 
the case, and the Board's February and December 2001 
remands, the appellant and her representative have been 
notified of the law and regulations governing entitlement 
to the benefit she seeks, the evidence which would 
substantiate her claim, and the evidence that has been 
considered in connection with her appeal.  Thus, the Board 
finds that the appellant and her representative have 
received sufficient notice of the information and evidence 
needed to support her claim, and provided ample 
opportunity to submit information and evidence.  Moreover, 
as there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
the evidence necessary to substantiate her claim.  The 
appellant had requested a hearing but withdrew that 
request in November 2000.  Furthermore, the RO attempted 
to obtain information regarding the veteran's alleged 
exposure to radiation during service.  The Board notes 
that neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, 
any existing pertinent evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
In fact, in a January 2002 response to the RO, the 
appellant reported that she had submitted all of the 
available medical records.  

Under these circumstances, the Board finds that the 
appellant is not prejudiced by the Board's consideration 
of the claim at this juncture, without first directing or 
accomplishing any additional notification and/or 
development action.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claim is ready to be considered on 
the merits.

Service connection may be granted for a disability 
resulting from disease or injury incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).  

To establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred or aggravated in service either caused or 
contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to constitute 
a contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

The death certificate indicates that the immediate cause 
of the veteran's death in February 1995 was a 
cerebrovascular accident, right cerebral infarct, due to 
or as a consequence of arteriosclerotic heart disease.  A 
previous left lung carcinoma was noted as another 
significant condition contributing to death but not 
resulting in the underlying cause of death.  A discharge 
summary detailing the terminal hospitalization included 
diagnoses of dense hemorrhagic infarct involving the right 
cerebral hemisphere superimposed on an old dense infarct 
with marked disability involving the left cerebral 
hemisphere; chronic atrial fibrillation secondary to old 
myocardial infarction and respiratory failure.  At the 
time of the veteran's death, service connection was not in 
effect for any conditions and there was no claim for 
service connection pending before VA at the time of his 
death.    

Initially, the Board points out that the appellant does 
not contend that lung cancer (or arteriosclerotic heart 
disease) was manifest in service.  Rather, in various 
statements submitted in support of the claim, she and her 
representative have asserted that either the lung cancer 
or the cardiovascular condition resulting in the veteran's 
death was due to exposure to ionizing radiation during 
service.  Hence, if the appellant can establish that the 
disability resulting in the veteran's death was due to 
such an "injury" in service, she would thus establish 
entitlement to service connection for the cause of the 
veteran's death.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during 
service can be demonstrated by three different methods.  
See Hilkert v. West, 11 Vet. App. 284, 289 (1998).  First, 
if a veteran exposed to radiation during active service 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  The diseases listed in 38 C.F.R. 3.309(d) 
are ones in which the VA Secretary has determined that a 
positive association with radiation exposure exists.  
Second, service connection may be established if a 
radiation-exposed veteran develops a "radiogenic disease" 
(one that may be induced by ionizing radiation, either 
listed at 38 C.F.R. § 3.311(b) or established by competent 
scientific or medical evidence to be radiogenic disease), 
if the VA Undersecretary of Benefits determines that a 
relationship, in fact, exists between the disease and the 
veteran's radiation exposure in service.  Third, service 
connection may be established by competent evidence 
establishing the existence of a medical nexus between the 
claimed condition and exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

The veteran's service medical records are not of record 
and the National Personnel Records Center (NPRC) reported 
in March 2000 that those records were likely destroyed in 
a fire at that facility in 1973 and are unavailable.  The 
Board is aware that in such a situation it has a 
heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Post-service medical records include details regarding the 
1992 diagnosis and treatment of lung cancer, a June 1974 
myocardial infarction and August 1993 stroke.  None of 
those records includes any reference to the veteran's 
service, to include the claimed radiation exposure.   

When the Board reviewed the appeal in February and 
December 2001, it was noted that the veteran had been 
diagnosed with lung cancer (a disease listed in 38 C.F.R. 
§§ 3.309(d) and 3.311(b)) during his lifetime and service 
personnel records confirmed his service in an area near 
where atmospheric atomic detonation testing was performed.  
As such, further development was required; specifically an 
attempt to obtain information to confirm the veteran's 
exposure to radiation.  

In a January 2002 response to the RO's request for a dose 
assessment, the Defense Threat Reduction Agency (Agency) 
of the Department of Defense noted that the veteran had 
been at the Kwajalein Atoll, Marshall Islands, from 
February 6, 1947, to February 18, 1948.  Operation 
CROSSROADS was conducted at Bikini Atoll, Marshall Islands 
from July 1 to August 31, 1946.  The post-operational 
period for Operation CROSSROADS extended to February 28, 
1947.  The Agency referred to the definition of 
"radiation-risk activity" noted in 38 C.F.R. 
§ 3.309(d)(3)(ii) and stated that personnel stationed at 
Kwajalein, approximately 215 nautical miles from the site 
of Operation CROSSROADS at Bikini, are precluded from 
consideration as participants of CORSSROADS unless their 
duties were in direct support of the operation.  The 
Agency further noted that the veteran had departed 
Kwajalein two months before the commencement of Operation 
SANDSTONE on April 15, 1948.  Additionally, after a 
careful search of available dosimetry data, the Agency 
found no record of radiation exposure for the veteran.  He 
was not exposed to ionizing radiation during the period he 
was stationed at Kwajalein.  In summary, the Agency noted 
that available records do not document the veteran's 
participation in atmospheric testing.  

In the present case, the presumptive provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) cannot be 
relied upon to establish a relationship between the lung 
cancer or heart disease resulting in the veteran's death 
and his military service because those provisions are only 
applicable where it is shown that a claimant participated 
in a "radiation risk activity" in service.  "Radiation-
risk activity" is defined to mean onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima, Japan or Nagasaki, 
Japan by United States forces during the period beginning 
on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty 
in Japan immediately following such internment) during 
World War II which resulted in an opportunity for exposure 
to ionizing radiation comparable to that of the United 
States occupational forces in Hiroshima or Nagasaki during 
the period from August 6, 1945 through July 1, 1946.  38 
C.F.R. § 3.309(d)(i), (ii).  As the veteran did not 
participate in a radiation-risk activity, the presumptive 
provisions of section 1112(c) are not available in this 
case.  See Rucker, 10 Vet. App. at 71. 

With regard to the second means of establishing service 
connection based on radiation exposure-for a radiogenic 
disease-38 C.F.R. § 3.311 prescribes that once it is 
established that a veteran was exposed to ionizing 
radiation in service, and that the veteran subsequently 
develops a radiogenic disease that is first manifest 
within a period prescribed (by regulation), the claim will 
then be referred for further consideration (by VA's Under 
Secretary of Benefits) in accordance with "paragraph (c) 
of this section."  38 C.F.R. § 3.311(b)(1).  This 
provision thus imposes a series of chronological 
obligations upon both parties.  See Wandel v. West, 11 
Vet. App. 200, 204-5 (1998).  

As indicated in the prior remand, the veteran was 
diagnosed with lung cancer in 1992.  Thus, the Board 
accepts that a radiogenic disease, pursuant to 38 C.F.R. 
§ 3.311(b)(2), has been established, and that the 
requirement that the disease manifest within a certain 
time period, as prescribed by 38 C.F.R. § 3.311(b)(5), 
likewise has been met.  The question remains, however, as 
to whether such condition is, in fact, related to any 
radiation exposure in service.

Once a claimant has established a diagnosis of a 
radiogenic disease within the specified period and claims 
that the disease is related to radiation exposure while in 
service, an assessment will be made as to the size and 
nature of the radiation dose or doses.  See 38 C.F.R. 
§ 3.311(a)(1).  Subsection (a)(2) of section 3.311 
prescribes the acceptable sources of requests for dose 
estimates, dependent upon the type of activity upon which 
the radiation exposure claim is based, such as atmospheric 
nuclear weapons testing (38 C.F.R. § 3.311(a)(2)(i)), and 
Hiroshima and Nagasaki occupation (38 C.F.R. 
§ 3.311(a)(2)(ii)).  In all other claims involving 
radiation exposure, a request will be made for any 
available records concerning the veteran's exposure to 
radiation, to include but not limited to the veteran's 
Record of Occupation Exposure to Ionizing Radiation (DD 
Form 1141), if maintained, service medical records, and 
other records which may contain information pertaining to 
the veteran's radiation exposure.  See 38 C.F.R. 
§ 3.311(a)(2)(iii).  All such records received will then 
be forwarded to the Under Secretary for Health, who will 
be responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  Id.

In this case, however, there simply is no competent 
evidence establishing that during his military service, 
the veteran was, in fact, exposed to radiation.  As 
indicated above, none of the RO's efforts has produced any 
official confirmation of the lay assertions that the 
veteran had in-service radiation exposure.  In an effort 
to assist the appellant, the RO requested information 
regarding the veteran's possible radiation exposure during 
service.  The Defense Threat Reduction Agency reviewed the 
veteran's service personnel records and responded that the 
veteran had not participated in atmospheric nuclear 
testing and there was no record of radiation exposure.  

Thus, despite the RO's efforts to assist the appellant in 
obtaining official confirmation of some radiation exposure 
for the veteran, there is no official evidence whatsoever 
to establish any in-service radiation exposure.  In 
November 2002, the appellant's representative argued that 
the evidence of record established the fact of such 
exposure; however, the Board finds that the evidence, in 
fact, militate against the appellant's claim, and no 
competent, persuasive evidence to the contrary 
(establishing in-service radiation exposure), has been 
presented.  Indeed, the only current indication of the 
veteran's alleged in-service radiation exposure comes from 
the veteran's wife.  It should be noted, however, that the 
provisions of 38 C.F.R. § 3.311(a) include no legal 
authority for the acceptance of lay evidence as a means of 
establishing radiation exposure.  

Even assuming, for the sake of argument, that lay evidence 
could be accepted as establishing radiation exposure under 
the provisions of 38 C.F.R. § 3.311(a)(2), the lay 
evidence in this case is indirect, and, thus, does not 
provide persuasive evidence of the required nexus.  The 
appellant does not have any direct knowledge of the 
veteran's radiation exposure, or the technical expertise 
both to establish that whatever the veteran may have been 
exposed to during his in-service duties was, in fact, 
radiation, and to provide sufficient information to enable 
VA's Under Secretary of Health to construct a dose 
estimate(s) of the veteran exposure.  Absent evidence of a 
radiation-exposed veteran, the initial threshold 
requirement for consideration under the provisions of 
38 C.F.R. § 3.311, the prescribed regulatory procedure for 
ascertaining whether the radiogenic disease, is in fact, 
related to in-service radiation exposure (i.e., referral 
to the Under Secretary for Benefits) is not required, and 
the theory of entitlement for the cause of the veteran's 
death based on the diagnosis of a radiogenic disease must 
fail.  

For the same reasons (the absence of competent and 
persuasive evidence of the veteran's alleged in-service 
radiation exposure), any attempt by the appellant to 
establish service connection for the cause of the 
veteran's death, under direct service connection 
principles, pursuant to Combee, must also fail.  

Under these circumstances, the Board conclude that a 
disability of service origin, claimed as due to radiation 
exposure, did not cause or contribute substantially or 
materially to cause the veteran's death; hence, service 
connection for the cause of the veteran's death, on that 
basis, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  See also Pruitt, 2 Vet. App. at 83; O'Hare, 1 
Vet. App. at 365.  

ORDER

Service connection for the cause of the veteran's death, 
claimed as due to radiation exposure, is denied. 



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

